Citation Nr: 1428509	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disability, claimed as chronic bronchitis, to include as secondary to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to March 1988, November 1990 to May 1991, May 1994 to August 1994, December 1995 to August 1996, and November 2000 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Waco, Texas, RO.  

In February 2011, the Veteran appeared and testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The case was most recently remanded in April 2011 and has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication on the Veteran's claim.  

The Veteran contends that he has a current lung disability, manifested by a chronic cough, related to his military service.  VA examination dated in May 2011 showed the Veteran had a chronic nonproductive cough secondary to tracheal irritation of unknown etiology.  No pulmonary diagnosis was given.  In VA treatment records dated in 2013, the Veteran is now shown to have "cough variant asthma."  

In the February 2014 appellate brief, the Veteran's representative argued that his chronic cough is due to an undiagnosed illness and he should be entitled to service connection under 38 C.F.R. § 3.317.  

In light of the newly received treatment records and argument, the Board finds that a new examination is necessary to determine any current pulmonary disorder and whether it is etiology related to service, to include an undiagnosed illness.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for service connection for a pulmonary disorder, to include as a result of undiagnosed illness. 

2.  Schedule the Veteran for appropriate VA examination(s) for his claimed pulmonary disorder, including chronic bronchitis and cough variant asthma. 

The claims file, and any pertinent evidence in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has cough variant asthma, pulmonary disorder, or other associated respiratory disability that has been caused or aggravated by his military service, to include as due to exposure to any conditions in the Persian Gulf.  A copy of any diagnostic tests performed should be associated with the claims file. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided. 

If the examiner is unable to diagnose cough variant asthma or any underlying respiratory or pulmonary disability to account for the Veteran's complaints, this should be noted and fully explained in the report.
 
3.  Complete any additional developmental steps warranted by the evidence and then readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



